Case: 11-15230          Date Filed: 07/05/2012   Page: 1 of 4

                                                                       [DO NOT PUBLISH]



                    IN THE UNITED STATES COURT OF APPEALS

                                FOR THE ELEVENTH CIRCUIT                         FILED
                                                                         U.S. COURT OF APPEALS
                                   ________________________                ELEVENTH CIRCUIT
                                                                                  JULY 5, 2012
                                         No. 11-15230                              JOHN LEY
                                     Non-Argument Calendar                           CLERK
                                   ________________________


                         D.C. Docket No. 3:11-cr-00102-TJC-JRK-1



UNITED STATES OF AMERICA, llllllllllllllllllllllllllllllllllllllll
                                                                          Plaintiff-Appellee,

                                                versus

FILIBERTO MARTINEZ,
     llllllllllllllllllllllllllllllllllllllll                      Defendant-Appellant.

                                   ________________________

                         Appeal from the United States District Court
                             for the Middle District of Florida
                               ________________________
                                       (July 5, 2012)


Before BARKETT, MARCUS and BLACK, Circuit Judges.

PER CURIAM:

        Filiberto Martinez appeals his 41-month sentence, imposed below the
              Case: 11-15230     Date Filed: 07/05/2012    Page: 2 of 4

applicable guideline range, after pleading guilty to one count of reentry of a deported

alien, in violation of 8 U.S.C. ' 1326. On appeal, Martinez argues that his sentence

was substantively unreasonable because the district court should have gone further

in reviewing the factors in 18 U.S.C. ' 3553(a) and considered additional facts

regarding his history and characteristics. In particular, Martinez contends that the

court should have considered that he has a minor child who he supports in Mexico,

that he has only three felony convictions, that he was already punished for his prior

criminal offenses, and that he will be deported upon his release from prison.

      This Court may “set aside a sentence only if we determine, after giving a full

measure of deference to the sentencing judge, that the sentence imposed truly is

unreasonable.” United States v. Irey, 612 F.3d 1160, 1191 (11th Cir. 2010) (en

banc), cert. denied, 131 S.Ct. 1813 (2011). The party challenging the sentence

bears the burden of establishing that it is substantively unreasonable in light of the

record and the ' 3553(a) factors.

      Ordinarily, this Court expects a sentence within the guideline range to be

reasonable. United States v. Hunt, 526 F.3d 739, 746 (11th Cir. 2008). A sentence

imposed well below the statutory maximum penalty is another indicator of

substantive reasonableness. See United States v. Gonzales, 550 F.3d 1319, 1324

(11th Cir. 2008) (holding that the sentence was reasonable in part because it was


                                           2
               Case: 11-15230     Date Filed: 07/05/2012    Page: 3 of 4

well below the statutory maximum).

      As a preliminary matter, because Martinez requested a sentence at the bottom

of the guideline range at sentencing, he impliedly invited any sentence at or below

the bottom of the range. Under the invited-error doctrine, this Court has previously

held that “a party may not challenge as error a ruling or other trial proceeding invited

by that party.” United States v. Silvestri, 409 F.3d 1311, 1327 (11th Cir. 2005)

(quotation omitted), and where the invited-error doctrine applies, “it precludes [this

Court] from invoking the plain error rule and reversing.” Id. (quotation omitted).

See also United States v. Love, 449 F.3d 1154, 1157 (11th Cir. 2006) (holding that

invited-error doctrine precludes defendant from arguing that district court erred in

imposing term of supervised release because defendant requested the district court to

impose a term of supervised release).

      Even if we do not apply the invited-error doctrine, however, Martinez’s

sentence was substantively reasonable in light of the record and the ' 3553(a)

factors. The district court discussed the ' 3553(a) factors at length, and held two

separate hearings on the matter of the appropriate sentence in this case. While

Martinez argues that the court should have considered other facts and disputes the

weight accorded to his criminal history, the weight to be given any particular factor

is left to the sound discretion of the district court absent a clear error of judgment.


                                           3
              Case: 11-15230    Date Filed: 07/05/2012   Page: 4 of 4

See Irey, 612 F.3d at 1190. Here, there was no clear error of judgment.

      AFFIRMED.




                                        4